DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-11, 16, and 19-20 are directed to a method, which is considered to fall within the process category. Claims 12 and 17 are directed to a system, which is considered to fall within the machine category. Claims 13-15 and 18 are directed to computing devices and a vehicle with a computing device, which are considered to fall within the machine category. Therefore claims 1-8 and 10-20 each fall within one of the statutory categories of invention. 

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a computer-implemented method of estimating fatigue damage in a structure comprising “obtaining fatigue damage data collected using at least one sensor associated with the structure during at least one test operation; obtaining structure use parameter data collected during the at least one test operation; using the obtained fatigue data and the obtained use parameter data to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data, and using the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure, wherein the test operations are performed over at least part of an operating envelope of the structure” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least page 14, line 10-page 16, line 24 and page 18, line 3-page 19, line 5, teach the computation of the coefficients and the using of the at least one generic polynomial function steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. In addition, the obtaining of data could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 1 further recites the additional elements “at least one sensor” and “the structure”. The additional elements of at least one sensor and a structure are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. To the degree that a computer system is implied, the computer system is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore, the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “at least one sensor” and “the structure” do not provide an inventive concept. The additional elements of at least one sensor and a structure are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. To the degree that a computer system is implied in the claimed limitations the computer system is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 1 is not eligible. 
Claims 2-6, 8, and 11 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
Claim 7 recites further limitations extending the above identified abstract idea and the further additional element of “outputting the estimated fatigue damage value”. The outputting of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified the additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 7 is not eligible. 
Claim 10 recites further limitations extending the above identified abstract idea and the further additional element of “a first aircraft”, “a second aircraft”, and transferring data steps. The first and second aircraft are recited at such a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. The transferring of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 10 is not eligible. 
Claim 12 is directed to a system adapted to estimate fatigue damage in a structure comprising “a first computing device configured to: obtain fatigue damage data collected using at least one sensor associated with the structure during at least one test operation, and obtain structure use parameter data collected during the at least one test operation; a second computing device configured to: use data based on the obtained fatigue data and the obtained use parameter data to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data; and a third computing device configured to: use the computed coefficients to reconstruct the at least one generic polynomial function and use the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure, wherein the test operations are performed over at least part of an operating envelope of the structure” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least page 14, line 10-page 16, line 24 and page 18, line 3-page 19, line 5, teach the computation of the coefficients and the using of the at least one generic polynomial function steps to be mathematical processes and give no indication that it is not performed on general purpose computers. In addition, the obtaining of data could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 1 further recites the additional elements “a first computing device”, “a second computing device”, “a third computing device”, “at least one sensor”, and “the structure”. The additional elements of the first computing device, second computing device, third computing device, at least one sensor, and a structure are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The computer devices are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore, the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “a first computing device”, “a second computing device”, “a third computing device”, “at least one sensor”, and “the structure” do not provide an inventive concept. The additional elements of the first computing device, second computing device, third computing device, at least one sensor, and a structure are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. The computer devices are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 12 is not eligible. 
Claim 13 is directed to a computer device having a processor configured to “process data based on fatigue damage data collected using at least one sensor associated with a structure during at least one test operation, and process data based on structure use parameter data collected during the at least one test operation to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts, wherein the test operations are performed over at least part of an operating envelope of the structure” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least page 14, line 10-page 16, line 24 and page 18, line 3-page 19, line 5, teach the computation of the coefficients and the using of the at least one generic polynomial function steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. In addition, the obtaining of data could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 1 further recites the additional elements “a processor”, “at least one sensor”, and “structure”. The additional elements of a processor, at least one sensor, and a structure are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The processor is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore, the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “a processor”, “at least one sensor”, and “structure” do not provide an inventive concept. The additional elements of a processor, at least one sensor, and a structure are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. The processor is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 13 is not eligible.
Claim 14 recites the further additional element of “a second computing device having a second processor” and the further abstract ideas of “receiving data describing the coefficients computed by the computing device according to claim 13, and use the computed components to reconstruct the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure”, which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts, wherein the test operations are performed over at least part of an operating envelope of the structure” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least page 14, line 10-page 16, line 24 and page 18, line 3-page 19, line 5, teach the computation of the coefficients and the using of the at least one generic polynomial function steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. The second computing device having a second processor is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer.  Even when viewed in combination, these additional elements represent mere generally linking the use of the judicial exception to a particular technological environment or field of use and insignificant extra-solution activity, which do not provide an inventive concept. Therefore, claim 14 is not eligible.
Claim 15 merely extends the abstract idea identified above for claim 14 and does not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 14 above.
Claims 16-18 merely extend the abstract idea identified above for claims 1, 12 and 13 respectively and do not add any additional elements. Therefore, the claims are considered to be directed to the abstract ideas analogously to claims 1, 12, and 13 above. Note that even if the automatically alerting is considered to be recited at a high level of generality that it represents no more than post-solution activity that would not integrate the above identified judicial exception into a practical application of the exception. Even when viewed in combination, these additional elements represent mere generally linking the use of the judicial exception to a particular technological environment or field of use and insignificant extra-solution activity, which do not provide an inventive concept.
Claim 19 recites the further additional elements of a flight and an airframe. These additional elements are recited at a high level of generality and merely link the judicial exception to a field of use, particularly an aircraft. Therefore, the additional elements are insignificant extra-solution activity. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not integrate the recited judicial exception into a practical application of the exception or provide an inventive concept. Therefore, claim 19 is not eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the limitation “removing said at least one sensor associated with the structure from the structure after obtaining the fatigue damage data” was not described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time of the application was filed had possession of the claimed invention. The disclosure as originally filed does not describe the removal of the at least one sensor from the structure as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “further comprising carrying out the at least one test operation prior to obtaining fatigue damage data collected using the at least one sensor associated with the structure during the at least one test operation and removing said at least one sensor associated with the structure from the structure after obtaining the fatigue damage data” renders the claims unclear. Claim 20, as well as claims 1 and 19 on which claim 20 depends, are directed to a computer implemented method, however it is unclear how a computer implemented method can perform the removing step. As disclosed in the instant disclosure at page 9, line 26-page 10, line 5 and page 11, lines 20-28, the attaching of the sensor is not performed by the computer. Further, as disclosed in the instant disclosure at page 10, lines 18-27, page 11, lines 9-19 the computer is a general purpose computer without the provision of structure to allow the claimed carrying out and removing steps.  A possible claim correction would be to amend claims 1-8, 10, 16, 19 and 20 to be a method that is not computer-implemented, assuming there is support for these steps in the disclosure as originally filed. 

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
The arguments against the rejections under 35 USC 101 on pages 11-18 have been considered, however, the analogies to court cases do not point out how the additional elements claimed in the claims integrate the recited judicial exception into a practical application of the exception or provide an inventive concept. 
With respect to the argument on page 16 “these claims also require that the test operations are performed over at least part of an operating envelope of the structure”, however, as indicated above this is considered to be part of the abstract idea and even if it is considered to be an additional element, it is considered to generally link the abstract idea to a field of use as the claimed method is a computer-implemented method, and how the data is gathered is not considered to integrate the recited judicial exception into a practical application of the exception or provide an inventive concept. 
With respect to the argument on pages 16-18 related to “one key innovation described and claimed herein is the temporary use of at least one sensor on a structure” and that such an innovation “overcomes the problems associated with the use of permanent use of sensors”, it is considered that if claimed, such a process could integrate the recited judicial exception into a practical application of the exception or provide an inventive concept, however, as noted above in the rejections under 35 USC 112 it does not appear that the disclosure as originally filed has support for removing the sensor from the structure after obtaining fatigue data as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853